PER CURIAM:
Harlando Omar Carr, a federal prisoner, petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his post-judgment motion for production of his sentencing transcript. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court denied Carr’s motion on May 25, 2005. Accordingly, because the district court has recently decided Carr’s motion, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED